     Case: 3:17-cr-00055-JJH Doc #: 723 Filed: 09/17/20 1 of 2. PageID #: 5172




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



United States of America,                                          Case No. 3:17-cr-55-11

                         Plaintiff,

        v.                                                         ORDER


Keith Cooke,

                         Defendant.

        Defendant Keith Cooke requests that counsel be appointed to assist him in filing a motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 712). Defendant argues the

presence of Covid-19 within his institution, FCI Milan, along with his pre-existing health conditions,

constitute extraordinary and compelling reasons to justify appointment of counsel and the reduction

of his sentence. (Id. at 1). There is no right to counsel in postconviction proceedings, Pennsylvania v.

Finley, 481 U.S. 551, 555-57 (1987), and Cooke has not shown the appointment of counsel is

necessary to serve the interest of justice in this case. See, e.g., United States v. Prater, No. CR 7:15-11-

DCR-3, 2020 WL 2616120, at *2 (E.D. Ky. May 22, 2020) (“There is no constitutional right to

counsel in proceedings filed under 18 U.S.C. § 3582.”) (citations omitted).

        Further, Section 3582(c)(1)(A) mandates that a defendant seeking modification of his

sentence must first fully exhaust all administrative remedies or wait at least 30 days after submitting a

request for release to the warden before filing a motion for modification. Defendant has not

complied with the exhaustion requirement.
     Case: 3:17-cr-00055-JJH Doc #: 723 Filed: 09/17/20 2 of 2. PageID #: 5173



       This requirement is mandatory and not subject to waiver. United States v. Alam, 960 F.3d

831, 836 (6th Cir. 2020) (dismissing defendant’s untimely motion because defendant filed “before

waiting out a statutorily required non-adversarial window”). In these circumstances, I must dismiss

Defendant’s motion without prejudice. Id. Defendant may refile his motion once he has complied

with § 3582(c)(1)(A)’s exhaustion requirement.

       So Ordered.
                                                      s/ Jeffrey J. Helmick
                                                      United States District Judge
